In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-0391V
                                        UNPUBLISHED


    CAITLIN O’DONOGHUE,                                      Chief Special Master Corcoran

                         Petitioner,                         Filed: May 9, 2022
    v.
                                                             Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                  Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                          Table Injury; Meningococcal Vaccine;
                                                             Shoulder Injury Related to Vaccine
                        Respondent.                          Administration (SIRVA)


Jonathan Joseph Svitak, Shannon Law Group, Woodbridge, IL, for Petitioner.

Andrew Henning, U.S. Department of Justice, Washington, DC, for Respondent.

                                    RULING ON ENTITLEMENT1

       On April 6, 2020, Caitlin O’Donoghue filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”), a defined Table injury, after receiving two meningococcal
vaccines in her right deltoid on July 24, 2018.3 Petition at 1, ¶¶ 2, 14, 17. In the alternative,
Petitioner alleges that her shoulder injury was caused-in-fact by the meningococcal
vaccines she received. Id. at 2, 15, 18. Petitioner further alleges that she received the
1 Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).

3On July 24, 2018, Petitioner also received a human papillomavirus (“HPV”) vaccine in her left deltoid.
Exhibit 7 (Part 1) at 17. It appears that, believing this vaccine also may have been administered in her right
deltoid, Petitioner included allegations of a Table SIRVA or caused-in-fact injury following the receipt of the
HPV vaccine. Petition at ¶¶ 20-21. However, the vaccine record clearly shows the HPV vaccine was
administered in Petitioner’s left deltoid. Exhibit 7 (Part1) at 17.
vaccines in the United States, that she suffered the residual effects of her SIRVA for more
than six months, and that neither she nor any other party has filed a civil case or received
compensation for her SIRVA injury. Petition at ¶¶ 2, 12, 22. The case was assigned to
the Special Processing Unit of the Office of Special Masters.

       On May 9, 2022, Respondent filed his Rule 4(c) Report in which he concedes that
Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Specifically, Respondent has concluded “that [P]etitioner has satisfied the criteria set forth
in the Vaccine Injury Table (“Table”) and the Qualifications and Aids to Interpretation
(“QAI”) for SIRVA.” Id. at 4.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

      IT IS SO ORDERED.

                                                         s/Brian H. Corcoran
                                                         Brian H. Corcoran
                                                         Chief Special Master




                                              2